414 U.S. 1122
94 S. Ct. 857
38 L. Ed. 2d 748
Lawrence NISSINOFF et al.v.State of CALIFORNIA.
No. 73-318.
Supreme Court of the United States
January 7, 1974

On petition for writ of certiorari to the Appellate Department of the Superior Court of California, County of Alameda.
Petition for writ of certiorari granted, judgment vacated and case remanded to the Appellate Department of the Superior Court of California, County of Alameda, for further consideration in light of Miller v. California, 413 U.S. 15, 93 S. Ct. 2607, 37 L. Ed. 2d 419 (1973); Paris Adult Theatre I v. Slaton, 413 U.S. 49, 93 S. Ct. 2628, 37 L. Ed. 2d 446 (1973); Kaplan v. California, 413 U.S. 115, 93 S. Ct. 2680, 37 L. Ed. 2d 492 (1973); United States v. 12 200-ft. Reels of Film, 413 U.S. 123, 93 S. Ct. 2665, 37 L. Ed. 2d 500 (1973); United States v. Orito, 413 U.S. 139, 93 S. Ct. 2674, 37 L. Ed. 2d 513 (1973); Heller v. New York, 413 U.S. 483, S.Ct. 2789, 37 L. Ed. 2d 745 (1973); Roaden v. Kentucky, 413 U.S. 496, 93 S. Ct. 2797, 37 L. Ed. 2d 757 (1973); and Alexander v. Virginia, 413 U.S. 836, 93 S. Ct. 2803, 37 L. Ed. 2d 993 (1973).
Mr. Justice BRENNAN, with whom Mr. Justice STEWART and Mr. Justice MARSHALL join, dissenting.


1
Petitioners were convicted on charges of exhibiting allegedly obscene motion pictures in violation of the California Penal Code § 311.2(a), which provides as follows:


2
'Every person who knowingly sends or causes to be sent, or      brings or causes to be brought, into this state for sale or      distribution, or in this state possesses, prepares,      publishes, or prints, with intent to distribute or to exhibit      to others, or who offers to distribute, distributes, or exhibits to others, any obscene      matter is guilty of a misdemeanor.'


3
It is my view that, 'at least in the absence of distribution to juveniles or obtrusive exposure to unconsenting adults, the First and Fourteenth Amendments prohibit the state and federal governments from attempting wholly to suppress sexually oriented materials on the basis of their allegedly 'obscene' contents.' Paris Adult Theatre I v. Slaton, 413 U.S. 49, 113, 93 S. Ct. 2628, 37 L. Ed. 2d 446 (1973) (dissenting opinion of Brennan, J.). It is clear that, tested by that constitutional standard, § 311.2(a) is unconstitutionally overbroad and therefore invalid on its face. For the reasons stated in my dissent in Miller v. California, 413 U.S. 15, 47, 93 S. Ct. 2607, 37 L. Ed. 2d 419 (1973), I would therefore grant certiorari, vacate the judgment of the Appellate Department of the Superior Court of the State of California, in and for the County of Alameda, and remand for further proceedings not inconsistent with my Paris Adult dissent.